Title: From Thomas Jefferson to Bernard Peyton, 16 April 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Apr. 16. 21.
The Visitors of the University have occasion to remit to Thomas Appleton, our Consul at Leghorn the sum of 1200.D. which he has desired may be placed in the hands of Samuel Williams No 13. Finsbury square London subject to the order of Thomas Appleton. I have also occasion to remit to mr Appleton the sum of 444.D. on my private account. I therefore inclose to you mr Garrett’s check on the bank of Virginia for the 1200 D. for the University, and his two checks on the same bank on my own account for 500.D. and 81. D 51 C out of which two last be pleased to add 444.D. to the 1200. of the University. and procure a good bill on London for 1644.D. payable to Samuel Williams, and to be held by him subject to the order of mr Appleton. this bill you will be so good as to forward to mr Williams with the inclosed letter which covers one for mr Appleton to be forwarded to him by mr Williams. as we wish to place the nett sum of 1644.D. in London clear of the premium of exchange, be so good as to advance the premium whatever it is, and charge it in just proportions to the Bursur and myself.You will of course forward a duplicate of the bill to mr Williams by some other conveyance, and I will request you to send me a triplicate which I may inclose to mr Appleton himself in a duplicate of my letter to him which I shall send viâ New York. & send me at the same time my quarterly account to March 31. ever and affectionately yoursTh: Jefferson